In the
                        Missouri Court of Appeals
                                 Western District
RICARDO ELLIOTT,                             )
                                             )
               Respondent,                   )   WD78115
                                             )
v.                                           )   OPINION FILED: May 26, 2015
                                             )
JEFF NORMAN,                                 )
                                             )
                Appellant.                   )

               Appeal from the Circuit Court of Cole County, Missouri
                        The Honorable Daniel R. Green, Judge

Before Division Two: Lisa White Hardwick, Presiding Judge, Victor C. Howard, Judge
                           and Cynthia L. Martin, Judge


       Boonville Correctional Center Warden Jeff Norman ("Warden") appeals a

judgment awarding Ricardo Elliott ("Elliott") jail-time credit. Warden argues that the

trial court erred by determining that Elliott's custody in Missouri jails after he was

sentenced on a federal charge was related to Missouri charges. Warden also argues that

the trial court erred by awarding Elliott jail-time credit for time spent in Missouri jails

after he was sentenced on his Missouri charges. We affirm in part and reverse in part.
                                   Factual and Procedural History1

        The material facts in this case are uncontroverted. On April 15, 1997, Elliott

committed the Missouri offenses of first-degree assault, attempted first-degree robbery,

and two counts of armed criminal action in St. Louis County ("Missouri charges").

Because Elliott was in possession of a firearm, and was already a felon, he also

committed the federal offense of felon in possession of a firearm ("Federal charge").

        On May 18, 1997, Elliott was arrested by the St. Louis County Sheriff's Office and

detained in the St. Louis County Jail from May 18, 1997, through May 19, 1997, when he

was released. After a criminal complaint was filed in the Circuit Court of St. Louis

County, a warrant was issued for Elliott's arrest on the Missouri charges on June 3, 1997.

        On June 5, 1997, Elliott was indicted on the Federal charge, and a warrant was

issued for Elliott's arrest. Elliott was arrested on the Federal charge and confined in the

Ste. Genevieve County Jail beginning on June 13, 1997.

        On June 17, 1997, the United States District Court for the Eastern District of

Missouri ordered that Elliott would not be released on bond from the Ste. Genevieve

County Jail pending trial on the Federal charge in part because an arrest warrant was

outstanding on the Missouri charges. On June 19, 1997, a St. Louis County grand jury

indicted Elliott on the Missouri charges.

        Elliott pled guilty to the Federal charge on November 21, 1997, and was sentenced

to forty-four months in federal prison. Elliott remained in the Ste. Genevieve County Jail

        1
          We view the evidence in the light most favorable to the trial court's judgment. Stevenson v. Aquila
Foreign Qualifications Corp., 326 S.W.3d 920, 924 (Mo. App. W.D. 2010). Here, as noted in the trial court's
judgment, the facts material to resolution of Elliott's declaratory judgment action were uncontroverted.

                                                         2
until December 30, 1997, when he was transported to a federal prison in Greenville,

Illinois. According to the jail-time endorsement generated by the Ste. Genevieve County

Jail, Elliott spent 200 days in the Ste. Genevieve County Jail from June 13, 1997, to

December 30, 1997.

       On June 9, 1998, Elliott returned to Missouri and was placed in the St. Louis

County Jail awaiting trial on the Missouri charges. A jury convicted Elliott of the

Missouri charges on January 21, 1999.

       On February 26, 1999, the trial court found Elliott to be a prior and persistent

offender and sentenced him to twenty years each for first-degree assault and both counts

of armed criminal action, and to fifteen years for attempted first-degree robbery, to be

served in the Missouri Department of Corrections ("Department").           The trial court

ordered all of the sentences to run concurrently with each other and with Elliott's federal

sentence. Because Elliott's federal sentence was not yet complete, Elliott was returned to

the federal prison in Illinois on March 24, 1999. According to the jail-time endorsement

generated by the St. Louis County Jail, Elliott spent 289 days in the St. Louis County Jail

from June 9, 1998, through March 24, 1999.

       Elliott completed his federal sentence on August 29, 2000. He was transported

that day to the St. Louis County Jail for delivery to the Department. According to the

jail-time endorsement generated by the St. Louis County Jail, Elliott spent three days in

the St. Louis County Jail from August 29, 2000, through August 31, 2000, when he was

delivered into the custody of the Department.       The Department's records show that

Elliott's Missouri sentences commenced on February 26, 1999, the day he was sentenced

                                             3
on the Missouri charges, and not on August 31, 2000, the day he was delivered into the

custody of the Department.

        In 2005, the Department awarded Elliott 262 days of jail-time credit for the time

he spent in the St. Louis County Jail on May 18, 1997, and May 19, 1997, and in 1998

and early 1999 awaiting trial on the Missouri charges. In 2012, the Department rescinded

its award of 262 days of jail-time credit and informed Elliott that he would instead

receive only 2 days of jail-time credit for the time he spent in the St. Louis County Jail on

May 18, 1997, and May 19, 1997.

        On July 23, 2013, Elliott filed a petition for declaratory judgment seeking 492

days of jail-time credit for time spent in Missouri jails on the following dates: May 18,

1997, through May 19, 1997; June 12, 1997,2 through December 30, 1997; June 9, 1998,

through March 24, 1999; and August 29, 2000, through August 31, 2000.

        On September 12, 2014, just a week before trial, the Department credited Elliott

with an additional 163 days of jail-time credit for the time Elliott spent in the Ste.

Genevieve County Jail up to the date he was sentenced on the Federal charge (June 13,

1997, through November 21, 1997). By this time, Elliott's fifteen-year sentence for

attempted robbery in the first degree had been completed. Though the Department's

records were revised to reflect a total of 165 days of jail-time credit against the

concurrent twenty-year sentences Elliott was still serving, the Department's records were




        2
          The jail-time endorsement from the Ste. Genevieve County Jail shows the start date for this term should
be June 13, 1997, and not June 12, 1997.

                                                         4
not revised to reflect credit for the additional 163 days against the fifteen-year sentence

already served.

         The Department's records indicate that Elliott's maximum release date is

September 13, 2018. This date was calculated by subtracting 165 days from February 26,

2019--the date Elliott's twenty-year sentences would otherwise expire based on a

sentence commencement date of February 26, 1999.3

         The trial court conducted a bench trial on September 19, 2014. Elliott was the

only witness. He testified that he believed the time he spent in Missouri jails after his

sentencing on the Federal charge was "related to" the Missouri charges because he would

not have received the federal sentence without the state sentences. Elliott acknowledged

that his Missouri sentences commenced on February 26, 1999, the date he was sentenced

on the Missouri charges.

         The trial court issued its judgment on September 29, 2014, and ordered the

Department to give Elliott all but one day of the jail-time credit he requested

("Judgment").4           The Judgment reasoned that Elliott's Missouri sentences did not

commence on the day he was sentenced, but instead commenced when he was delivered

into the custody of the Department "sometime in 2000." The Judgment also reasoned

that all of Elliott's time in custody in Missouri jails was "related to" both the Missouri



         3
            Elliott's petition alleges that the calculation of jail-time credit is important to the timing of his eligibility
for parole consideration based on service of 85% of some or all of his twenty-year sentences. We need not address
when or if Elliott is entitled to parole consideration, as that is not the subject of the declaratory relief sought by
Elliott or awarded by the Judgment.
          4
            The Judgment ordered the Department to credit Elliott for all the time he requested except for June 12,
1997, presumably because the jail-time endorsement from the Ste. Genevieve County Jail showed that Elliott was
received there on June 13, 1997, and not on June 12, 1997.

                                                              5
charges and the Federal charge requiring "statutory credit [to] be applied to the state

offenses" because:

       [T]he elements that constituted [Elliott's] Missouri offenses logically and
       necessarily established the elements of his federal offense: no Missouri
       offenses, no federal offense and sentence. So even if the federal offense
       were the proximate cause of [Elliott's] time spent in the St. Louis County
       and Ste. Genevieve County jails after November 21, 1997, when he was
       sentence[d] by the federal court for being a felon in possession, there is no
       question that the Missouri charges were related to that time.

       ...

       We are dealing with the same, identical conduct, and elements, constituting
       the Missouri offenses also constituting the federal offense. Without the
       Missouri offenses, [Elliott] never could be convicted and sentenced by the
       federal court for being a felon in possession, and hence never would have
       served any time in the St. Louis County Jail or the Ste. Genevieve County
       Jail. Without the Missouri offenses, [Elliott] would have been "free from
       custody." Pettis v. Missouri Department of Corrections, 275 S.W.3d 313,
       318 (Mo. Ct. App. 2008).

(Emphasis in original.)

       Warden filed a post-trial motion to alter or amend the Judgment, which the trial

court denied.

       Warden timely appealed.

                                   Standard of Review

       "In a court-tried case, this court will affirm the judgment of the trial court unless

there is no substantial evidence to support it, it is against the weight of the evidence, it

erroneously declares the law, or it erroneously applies the law." Murphy v. Holman, 289
S.W.3d 234, 237 (Mo. App. W.D. 2009) (citing Murphy v. Carron, 536 S.W.2d 30, 32

(Mo. banc 1976)). "This Court applies de novo review to questions of law decided in


                                             6
court-tried cases." Pearson v. Koster, 367 S.W.3d 36, 43 (Mo. banc 2012). Here,

because the material facts are uncontroverted, we are reviewing the trial court's

declaration of the law and its application to the facts, requiring de novo review.

                                                           Analysis

           The Department raises two points on appeal. It argues in its first point that the

trial court erred in finding that Elliott's time in custody after his federal sentencing was

related to his Missouri offenses, entitling him to jail-time credit. It argues in its second

point that the trial court erred in finding that Elliott was entitled to jail-time credit for any

time after Elliott was sentenced on the Missouri charges.                                    We address the points

collectively.

           Section 558.031.15 governs whether Elliott receives jail-time credit. The statute

provides, in pertinent part:

           A sentence of imprisonment shall commence when a person convicted of a
           crime in this state is received into the custody of the department of
           corrections or other place of confinement where the offender is sentenced.
           Such person shall receive credit toward the service of a sentence of
           imprisonment for all time in prison, jail or custody after the offense
           occurred and before the commencement of the sentence, when the time in
           custody was related to that offense . . . .

(Emphasis added).6

           "The purpose of section 558.031 undoubtedly is to eliminate the disparity of

treatment between indigent defendants, who typically are in custody prior to sentencing,

and non-indigents who typically are free on bond prior to sentencing."                                          Goings v.

           5
               All statutory references are to RSMo 2000 as supplemented unless otherwise indicated.
           6
               Section 558.031.1 includes three exceptions to receiving jail-time credit that are not relevant to Elliott's
request.

                                                                7
Missouri Dept. of Corr., 6 S.W.3d 906, 908 (Mo. banc 1999). "The statute's use of the

very broad term 'related to' instead of, for example, 'caused by' or 'the result of' compels

the conclusion that his custody can be 'related to' both offenses and the statutory credit

will nevertheless apply." Id. "Cases subsequent to Goings suggest that incarceration is

related to the subsequent offense where the person is eligible for release on bail on the

prior offense, but the subsequent charge prevents the person's release from custody."

Mikel v. McGuire, 264 S.W.3d 689, 692 (Mo. App. W.D. 2008). "[T]he person has to

prove that the subsequent offense would have prevented his release from custody on the

prior offense." Id.

       "It is not the relationship of the specific facts underlying two convictions . . . that

is determinative of jail-time credit for purposes of section 558.031." State ex rel. Nixon

v. Kelly, 58 S.W.3d 513, 518 (Mo. banc 2001). "Under section 558.031, it is to 'the time

in custody' that the second conviction must be related." Id. at 519. "Time in custody is

generally 'related to' a sentence, and thus eligible for credit within the subsection, if the

inmate could have been free from custody absent the charge." Pettis, 275 S.W.3d at 317.

"Time in custody is not 'related to' an offense if the prisoner would have been in custody

regardless of the offense." Farish v. Missouri Dept. of Corr., 416 S.W.3d 793, 797 (Mo.

banc 2013).

       We apply these legal standards directing the determination of whether jail-time is

"related to" an offense by dividing the jail-time credit sought by Elliott into three periods:

(1) the time Elliott spent in Missouri jails through the date of his federal sentencing

(May 18, 1997, through May 19, 1997; and June 13, 1997, through November 21, 1997);

                                              8
(2) the time Elliott spent in Missouri jails after he received, and while he was serving, his

federal sentence (November 22, 1997, through December 30, 1997; and June 9, 1998,

through March 24, 1999); and (3) the time Elliott spent in Missouri jails after completing

his federal sentence (August 29, 2000, through August 31, 2000).

                         I. Time in Missouri Jails before Federal Sentence

         The Judgment ordered the Department to give Elliott jail-time credit for the 165

days he spent in Missouri jails before he was sentenced in federal court on November 21,

1997. The trial court found that this time was "related to" Elliott's Missouri charges

because the Federal and Missouri charges arose out of the same criminal conduct, and

because "[w]ithout the Missouri offenses, [Elliott] never could be convicted and

sentenced by the federal court for being a felon in possession, and hence never would

have served any time in the St. Louis County Jail or the Ste. Genevieve County Jail."

         The Department does not contest its obligation to award Elliott 165 days of jail-

time credit, though it disagrees with the trial court's rationale.7 We address this portion of

the Judgment because the trial court's rationale for ordering 165 days of jail-time credit is

legally erroneous. Thus, though we affirm the trial court's determination that Elliott is

entitled to 165 days of jail-time credit, we do so on a basis other than that described in the

Judgment.8


         7
            The trial court rejected the Department's argument that Elliott's request for a declaration that he was
entitled to these 165 days of jail-time credit was moot, noting the Department's rescission of other jail-time credit
that had been earlier awarded Elliott, and, thus, the prospect that the credit awarded by the Department just prior to
trial could be later withdrawn. The trial court also noted that the Department had not awarded 165 days of credit
against all of Elliott's Missouri sentences, specifically the fifteen-year sentence for attempted robbery in the first
degree, which had been served by the time of trial.
          8
            "[T]his court will affirm the judgment if the result was correct on any rational basis." Heslop v. Heslop,
967 S.W.2d 249, 255 (Mo. App. W.D. 1998).

                                                           9
         Elliott is entitled to jail-time credit as a matter of law from May 18, 1997, through

May 19, 1997,9 and from June 13, 1997, through November 21, 1997, because his

custody in Missouri jails during these time periods was "related to" the Missouri charges

as that phrase has been construed by Missouri precedent. After Elliott was arrested on

the Federal charge, the federal court denied his release on bond from the Ste. Genevieve

County Jail in part because there was an outstanding warrant for Elliott's arrest on the

Missouri charges. Thus, the Missouri charges "prevented his release from custody on the

[Federal charge]." Mikel, 264 S.W.3d at 692.

         The trial court employed an erroneous standard to reach the conclusion that Elliott

was entitled to 165 days of jail-time credit. It is not dispositive, or even particularly

relevant, that the Missouri and Federal charges arose out of the same criminal incident.

Kelly, 58 S.W.3d at 518 ("It is not the relationship of the specific facts underlying two

convictions . . . that is determinative of jail-time credit for purposes of section 558.031.").

All that matters is that while in jail following arrest on the Federal charge, bond was

denied Elliott in part because of the Missouri charges. In short, Elliott would have been

eligible to be free from custody but for the Missouri charges. Mikel, 264 S.W.3d at 692.

         Moreover, the trial court's conclusion that but for the Missouri charges there

would have been no Federal charge is erroneous as a matter of law. Elliott was charged

and convicted in federal court with violation of 18 U.S.C. § 922(g), which makes it

         9
           Elliott's incarceration in the St. Louis County Jail on May 18, 1997, and May 19, 1997, occurred prior to
the Circuit Court for St. Louis County issuing an arrest warrant on the Missouri charges and to the indictment and
arrest warrant on the Federal charge. Nevertheless, the Department has credited Elliott for this time, presumably
because Elliott was arrested in connection with the crimes he committed on April 15, 1997, that led to the Missouri
charges. In any event, the Department is now bound by its decision to give Elliott jail-time credit for these two
days.

                                                         10
"unlawful for any person . . . who has been convicted in any court of a crime punishable

by imprisonment for a term exceeding one year . . . to possess any firearm" (emphasis

added). In order to have been charged with, and convicted of, this offense, Elliott had to

have been a felon before the Federal charge was committed, and, thus, before he

possessed a firearm on April 10, 1997. It was not essential to the Federal charge for

Elliott to commit criminal conduct while in possession of a firearm.         It was thus

superfluous to the Federal charge that Elliott committed the Missouri charges while in

possession of a firearm.    Elliott could have been convicted of the Federal charge

regardless whether he committed, was charged with, or convicted of, the Missouri

charges.

      Though the trial court employed a legally erroneous standard to do so, it

nonetheless correctly concluded that Elliott is entitled to 165 days of jail-time credit

against all of the sentences imposed on the Missouri charges. Heslop v. Heslop, 967
S.W.2d 249, 255 (Mo. App. W.D. 1998) ("[T]his court will affirm the judgment if the

result was correct on any rational basis."). Elliott is entitled to 165 days of jail-time

credit for May 18, 1997, through May 19, 1997, and for June 13, 1997 through

November 21, 1997 against all of the sentences imposed on his Missouri charges.

              II. Time in Missouri Jails while Serving Federal Sentence

      As was the case with the 165 days of jail-time credit awarded prior to Elliott's

federal sentencing, the Judgment determined that Elliott's time in custody in Missouri

jails after he was sentenced on the Federal charge was "related to" the Missouri charges

because the charges arose out of the same criminal incident and because there would have

                                           11
been no Federal conviction absent the Missouri charges. We have already explained why

this rationale is legally erroneous.

       Once Elliott received his federal sentence on November 21, 1997, Elliott was

thereafter ineligible to be released from custody because of the federal sentence. Thus,

Elliott's time in custody in Missouri jails after sentencing on the Federal charge was not

related to the Missouri charges for purposes of receiving jail-time credit because Elliott

"would have been in custody regardless of the [Missouri] offense[s]."        Farish, 416
S.W.3d at 797.

       Elliott's situation is similar to prisoners in Kelly and Dykes v. Missouri Dept. of

Corr., 325 S.W.3d 556 (Mo. App. W.D. 2010) who were denied jail-time credit under

section 558.031.1. In Kelly, the prisoner was charged with two counts of sexual assault

for conduct during two separate time periods and convicted of both counts during the

same trial.    The trial court sentenced the prisoner to seven years on one count

("Conviction I") and ordered a new trial on the other count. The prisoner began serving

his sentence on Conviction I in October 1995. In May 1996, the trial court convicted the

prisoner of the second count after a new trial and sentenced him to another seven-year

term ("Conviction II"), which the trial court ordered to run concurrent with Conviction I.

The prisoner sought jail-time credit on Conviction II for the time he spent incarcerated

from October 1995 to May 1996, arguing this time was related to Conviction II. The

Supreme Court held that the prisoner was not entitled to jail-time credit for his

incarceration from October 1995 to May 1996 because that time in prison related solely

to Conviction I. "[E]ven absent [the prisoner's] arrest, trial or conviction on Conviction

                                           12
II, he would have been in prison on Conviction I. Absent Conviction I, there is nothing

in the record to indicate that he would not have been out on bail on the charge that

resulted in Conviction II until he was convicted of it [in May 1996]." Kelly, 58 S.W.3d at

519.

       In Dykes, the prisoner committed a stealing offense in St. Louis County and a

forgery offense in Scott County during the same week in 2004. In September 2004, Scott

County authorities arrested the prisoner on the forgery offense. The prisoner pled guilty

to the Scott County offense in May 2005 and was sentenced to eighteen months in prison.

He was paroled on the Scott County offense in August 2005 and transferred to St. Louis

County to await disposition of the stealing offense, of which he was later convicted and

sentenced to fifteen years imprisonment. The prisoner sought jail-time credit against the

St. Louis County sentence for the time period following his conviction on the Scott

County offense until his transfer to St. Louis County authorities, from May 2005 to

August 2005. We held, as a matter of law, that the prisoner was not entitled to jail-time

credit for this period. We concluded, in pertinent part:

       [O]nce [the prisoner] had been convicted and sentenced on the Scott
       County charges, he was not eligible for bail on that offense, and therefore
       would have remained incarcerated irrespective of the status or disposition
       of the St. Louis stealing charges. As a matter of law, then, his post-May . . .
       2005 custody could not be "related to" the stealing charges, and he was not
       entitled to credit toward the sentence on his stealing conviction while he
       was imprisoned for forgery.

Dykes, 325 S.W.3d at 562.

       Elliott is not entitled to jail-time credit for the time period he spent in Missouri

jails following receipt of, and while serving, his federal sentence because that time was

                                             13
not related to his Missouri charges as a matter of law. That portion of the Judgment

which awards Elliott jail-time credit for time spent in custody in Missouri jails from

November 22, 1997, to December 30, 1997, and from June 9, 1998, to March 24, 1999, is

reversed.10

              III. Time in Missouri Jails after Completion of Federal Sentence

         Finally, we must determine whether Elliott should receive jail-time credit for time

spent in Missouri jails after completing his federal sentence. Elliott completed his federal

sentence on August 29, 2000, and was transported on that day to the St. Louis County

Jail, where he remained until the Department took custody of him on August 31, 2000.

The Judgment concluded that Elliott should receive jail-time credit for these days because

Elliott's Missouri sentence did not commence until "sometime in 2000" when he was

received into custody by the Department. This conclusion was not supported by any

evidence and was error as a matter of law.

         Each Department face sheet11 submitted to the trial court unambiguously shows

that the Department commenced Elliott's Missouri sentences on February 26, 1999--the

day he was sentenced--and calculated his maximum release date from that

commencement date. Elliott testified, in fact, that his Missouri sentences commenced on


         10
             For reasons we explain in Section III, infra, the portion of time Elliott spent in Missouri jails after he was
sentenced on the Missouri charges (that is, from February 26, 1999 through March 24, 1999) would also have been
ineligible for jail-time credit because Elliott's Missouri sentences commenced on February 26, 1999. It is axiomatic
that Elliott is not eligible for jail-time credit against his Missouri sentences for time already being credited to service
of those sentences.
          11
             A face sheet is a document generated by the Department that shows the offenses for which a prisoner has
been convicted, when the Department received the prisoner, what jail-time credit a prisoner has received, and a
maximum release date. The Department calculates a maximum release date for each conviction by starting with the
date a prisoner is received, subtracting any jail-time credit the prisoner is entitled to, and then adding the
imprisonment term the prisoner received at sentencing.

                                                            14
February 26, 1999.            Though Elliott could not be committed to the custody of the

Department until his federal sentence was complete, his Missouri sentences were ordered

to run concurrent with each other and with his federal sentence. Plainly, the sentencing

court imposed sentence on the Missouri charges intending that the sentences commence

immediately.

         Our conclusion is consistent with section 558.031.1, the first sentence of which

provides that "[a] sentence of imprisonment shall commence when a person convicted of

a crime in this state is received into the custody of the department of corrections or other

place of confinement where the offender is sentenced."                             (Emphasis added.)            This

language plainly contemplates that a sentence of imprisonment with the Department may

commence where the defendant cannot be taken into immediate custody by the

Department because the person is already subject to confinement elsewhere. This most

certainly is the case where the Missouri sentence is ordered to run concurrent with

"confinement" elsewhere. Were we to construe otherwise, defendants whose sentences

are ordered to be served concurrent with sentences already being served in another

jurisdiction could never receive the benefit of concurrent service.

         In Elliott's case, the sentences on his Missouri charges commenced on the date

they were imposed--February 26, 1999. As a matter of law, Elliott is not eligible for jail-

time credit after this date as he was already being credited with regular service of his

Missouri sentences.12

         12
            As we note in footnote number 10, supra, this same rationale also applies to the erroneous award of jail-
time credit from February 26, 1999 to March 24, 1999. Were we to accept Elliott's contrary argument, then the
Department would be required to recalculate the commencement date for each of Elliott's Missouri sentences,

                                                         15
         That portion of the Judgment which awards Elliott jail-time credit for time spent in

custody in Missouri jails from August 29, 2000, to August 31, 2000, is reversed.

                                                  Conclusion

         The Department's first and second points on appeal are granted. The portion of the

Judgment awarding Elliott jail-time credit for time spent in Missouri jails from

November 22, 1997, to December 30, 1997; from June 9, 1998, to March 24, 1999; and

from August 29, 2000, to August 31, 2000; is reversed. However, the portion of the

Judgment awarding Elliott jail-time credit for time spent in Missouri jails from May 18,

1997, to May 19, 1997, and from June 13, 1997, to November 21, 1997, against all of

Elliott's sentences on the Missouri charges is affirmed, though on grounds other than

those expressed in the Judgment.




                                                      __________________________________
                                                      Cynthia L. Martin, Judge


All concur




denying Elliott the benefit of concurrent service of his Missouri sentences with his federal sentence. We cannot
fathom why Elliott believes this would be to his advantage.

                                                        16